Order and judgment (one paper), Supreme Court, Bronx County (Barry Salman, J.), entered on or about July 9, 2001, which granted petitioner’s motion to confirm the modified arbitration award, denied respondent’s cross motion to vacate the modified award and awarded petitioner the total amount of $372,096.94, unanimously affirmed, without costs.
Respondent-appellant has not demonstrated grounds for vacatur of the modified award. The arbitrators’ limited document production directive was consistent with their “inherent power to control the course of the arbitration proceedings so as to permit a party to elicit relevant information” (see Guilford Mills v Rice Pudding, 90 AD2d 468, 468, appeal dismissed 58 NY2d 1113). Appellant consented without qualification to the midhearing suggestion as to the panel chairman’s bills, which suggestion, under the circumstances of this case, involved no impropriety (see Matter of Montague Pipeline Tech. Corp. v Grace-Lansing & Grace Indus., 238 AD2d 510). We perceive no *237evidentiary error by the arbitrators rising “ ‘to a level so prejudicial as to constitute misconduct sufficient to justify judicial interference’ ” (see Buck v Edelman, 235 AD2d 376, 377, quoting Matter of New York State Inspection, Sec. & Law Enforcement Empls. Dist. Council 82 [Coughlin], 183 AD2d 1034, 1036). The record discloses that the arbitrators’ award was properly modified pursuant to CPLR 7509 and, in any case, respondent has demonstrated no prejudice by reason of the modification errors alleged (see Matter of Meisels v Uhr, 79 NY2d 526, 535). Concur — Tom, J.P., Andrias, Saxe, Rubin and Friedman, JJ.